            Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 1 of 21




     CHARLES A. BONNER, ESQ. SB# 85413          Howard Moore, Jr., Esq. (SBN 55228)
1
     A. CABRAL BONNER, ESQ. SB# 247528          MOORE & MOORE
2    LAW OFFICES OF BONNER & BONNER             1569 Solano Avenue, #204
     475 GATE FIVE ROAD, SUITE 211              Berkeley, CA 94707
3    SAUSALITO, CA 94965                        Tel: (510) 542-7172 / Fax: (510) 528-3024
     TEL: (415) 331-3070                        Email: moorlaw@aol.com
4
     FAX: (415) 331-2738
5    cbonner799@aol.com
     cabral@bonnerlaw.com
6
     David C. Anderson
7
     LAW OFFICES OF DAVID C. ANDERSON
8    591 Redwood Hwy., Bldg. 4000
     Mill Valley, CA 94941-3039
9    Phone: (415) 395-9898
10
     Facsimile: (415) 395-9839
     Email: cynthia@dcandersonlaw.com
11
     ATTORNEYS FOR PLAINTIFF
12

13
                                UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA
15
                                      OAKLAND DIVISION
16
     ALISON COLLINS,                             Case No.: 4:21-cv-02272-HSG
17
                  Plaintiff,                    PLAINTIFF ALISON COLLINS’ REPLY
18
                                                TO DEFENDANTS’ OPPOSITION TO
19         vs.                                  APPLICATION AND MOTION FOR
                                                ORDER DIRECTING DEFENDANTS TO
20   SAN FRANCISCO UNIFIED SCHOOL               SHOW CAUSE WHY A PRELIMINARY
     DISTRICT, et al.,                          INJUNCTION SHOULD NOT ISSUE
21
                                                RESTORING PLAINTIFF TO HER
22                Defendants.                   POSITION AS VICE PRESIDENT OF
                                                THE SAN FRANCISCO UNIFIED
23                                              SCHOOL DISTRICT BOARD AND TO
                                                HER COMMITTEE APPOINTMENTS
24

25                                              Date: Thursday, August 19, 2021
                                                Time: 2:00 PM
26                                              Courtroom: Courtroom 2 – 4th Floor
27
                                                Judge: Honorable Haywood S. Gilliam, Jr.

28




     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC     4:21-cv-02272-HSG
                 Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 2 of 21




1

2                                     TABLE OF CONTENTS
     TABLE OF CONTENTS ................................................................................................................. i
3
     TABLE OF AUTHORITIES .......................................................................................................... ii
4
     STATEMENT OF FACTS ............................................................................................................. 1
5
     INTRODUCTION .......................................................................................................................... 1
6    LEGAL ARGUMENT .................................................................................................................... 1
7       I.    In Deciding a Request for Preliminary Injunction, the Court is not Required to Weigh
        Evidence or Make Factual Determinations. ................................................................................ 1
8
        II.       Ms. Collins’ Has Satisfied the Requirements for a Preliminary Injunction ..................... 2
9
           A. Defendants’ Conduct Epitomizes a First Amendment Violation. .................................... 2
10
           B. Ms. Collins Has Sufficiently Shown Irreparable Harm ................................................. 12
11         C. The Balance of Equities Tips in Ms. Collins’ Favor ...................................................... 14
12   CONCLUSION ............................................................................................................................. 15
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC                                             4:21-cv-02272-HSG
                                                                         i
                 Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 3 of 21




1                                                      TABLE OF AUTHORITIES
2
     Cases
3
     Alexander v. United States, 509 U.S. 544, 550(1993) .................................................................. 13
4
     All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir. 2011) .................................... 1
5
     Blair v. Bethel Sch. Dist., 608 F.3d 540, 545 (9th Cir.2010) ................................................. passim
6
     Bond v. Floyd 385 U.S. 116, 135-37(1966) .............................................................................. 4, 10
7
     Brodheim v. Cry, 584 F.3d 1262, 1274 (9th Cir. 2009) .................................................................. 8
8
     Buckley v. Valeo, 424 U.S. 1, 14, 96 S. Ct. 612, 46 L. Ed. 2d 659(1976) ...................................... 3
9
     Cf. Westfall v. City of Crescent City 2011 U.S.Dist.LEXIS 57353, at *15(N.D.Cal. May 26,
10
       2011) .......................................................................................................................................... 10
11
     Clements v. Fashing, 457 U.S. 957, 963(1981) .............................................................................. 8
12
     Connick v. Myers, 461 U.S. 138, 145(1983)............................................................................. 7, 14
13
     Elrod v. Burns, 427 U.S. 347, 373(1976) ..................................................................................... 12
14
     Forsyth Cty., Ga. v. Nationalist Movement, 505 U.S. 123, 130, 112 S. Ct. 2395, 120 L. Ed. 2d
15
       101 (1992) .................................................................................................................................. 13
16
     Freytag v. Commissioner, 501 U.S. 868, 878(1991) ................................................................ 1, 14
17
     Garcetti v. Ceballos 547 U.S. 410, 419 (2006) .......................................................................... 5, 9
18
     Greenman v. City of Hackensack, 486 F. Supp. 3d 811, 827(D.N.J. 2020) ................................. 11
19
     Harris v. Victoria Indep. Sch. Dist., 168 F.3d 216, 220 (5th Cir. 1999) ........................................ 8
20
     Holloway v. Clackamas River Water, 2014 U.S.Dist.LEXIS 170616, at *7(D.Or. Dec. 9, 2014) . 9
21
     Laird v. Tatum, 408 U.S. 1, 11, 92 S. Ct. 2318, 33 L. Ed. 2d 154 (1972) ...................................... 8
22
     Lane v. Franks, 573 U. S. 228, 235, 134 S. Ct. 2369, 189 L. Ed. 2d 312 (2014) ........................... 6
23
     Mahanoy Area Sch. Dist. v. B.L. 594 U.S.___ (2021) ................................................................ 6, 7
24
     Matal v. Tam, 582 U. S. ___, 137 S. Ct. 1744, 198 L. Ed. 2d 366, 374 (2017) ............................. 3
25
     Near v. Minnesota ex rel. Olson, 283 U.S. 697 (1931)................................................................. 13
26
     Peeper v. Callaway County Ambulance Dist. 122 F.3d 619, 623(8th Cir. 1997) ......................... 11
27
     Pinard v. Clatskanie School Dist. 6J, 467 F.3d 755, 770 (9th Cir. 2006) ............................ 2, 7, 13
28
     Ramos v. Wolf 975 F.3d 872, 887(9th Cir. 2020) .......................................................................... 2


     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC                                                    4:21-cv-02272-HSG
                                                                             ii
                  Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 4 of 21




1    Romero-Barcelo v. Hernandez-Agosto, 75 F.3d 23, 34 (1st Cir. 1996) ......................................... 4
2    Sammartano v. First Judicial District Court, 303 F.3d 959, 973 (9th Cir. 2002) ........................ 12
3    Schenck v. United States, 249 U.S. 47, 52(1919) ........................................................................... 6
4    Short v. Brown, 893 F.3d 671, 675 (9th Cir. 2018) .................................................................. 1, 15
5    Snyder v. Phelps, 562 U.S. 443, 452(2011) .................................................................................. 14
6    Sweatt v. Painter, 339 U.S. 629, 631, 70 S. Ct. 848, 94 L. Ed. 1114 (1950) ................................. 9
7    Texas v. Johnson, 491 U. S. 397, 414(1989) .............................................................................. 3, 8
8    Werkheiser v. Pocono Township, 780 F.3d 172, 181 (3d Cir. 2015) .............................. 4, 5, 11, 13
9    Wilson v. Houston Cmty. College Sys. 955 F.3d 490, 496-500(5th Cir. 2020) .............................. 5
10   Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008); Cottrell, 632 F.3d at 1131...................................... 1
11   Zilich v. Longo, 34 F.3d 359, 363 (6th Cir. 1994) ...................................................................... 4, 5
12
     Statutes
13
     Section 12(b)(6) .............................................................................................................................. 2
14
     Section 1983 First Amendment retaliation ............................................................................ passim
15
     Constitutional Provisions
16
     First Amendment ................................................................................................................... passim
17

18

19

20

21

22

23

24

25

26

27

28



     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC                                                 4:21-cv-02272-HSG
                                                                           iii
               Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 5 of 21




1                                         STATEMENT OF FACTS
2              MS. COLLINS incorporate all facts stated in her Complaint for Damages (Dkt.1) and in
3    her Motion for an Order to Show Cause (Dkt.23) as though fully set forth herein.
4
                                              INTRODUCTION
5
              While it is perhaps true that this Court is “not in the business of protecting politicians from
6
     political consequences of their speech and determining leadership positions on an elected school
7
     board,” see Def. Opp., p.5, this Court is very much in the “business” of ensuring that the rights
8
     enumerated in the U.S. Constitution are upheld, particularly rights under the First Amendment
9
     whose contours have been particularly under siege at this time. Freytag v. Commissioner, 501
10
     U.S. 868, 878(1991) (judicial branch exercises authority to determine constitutionality of
11
     government conduct and statutory propriety).
12
              Disregarding Defendants’ hyperbole to the contrary, what is currently before this Court on
13
     Ms. Collins’ Order to Show Cause is whether Ms. Collins has established a (1) likelihood of
14
     success on the merits; (2) irreparable harm in the absence of preliminary relief; (3) the balance of
15
     equities tips in his favor; and (4) an injunction is in the public interest. 1 Winter v. NRDC, Inc., 555
16
     U.S. 7, 20 (2008); Cottrell, 632 F.3d at 1131.
17
                                         LEGAL ARGUMENT
18       I.   In Deciding a Request for Preliminary Injunction, the Court is not Required to
19
              Weigh Evidence or Make Factual Determinations.
              Defendants’ engagement in factual disputes and expressing an indefatigable belief that
20
     their version of the facts is indeed factually correct is without measure as such a factual
21
     determination at the pleading stage is outside the Court’s prerogative. It is well established that
22
     within the posture of a preliminary injunction application, the court "need only find probabilities
23
     that the necessary facts can be proved," not whose version of the facts are correct. Ramos v. Wolf
24

25
     1  The Ninth Circuit employs an alternative "serious questions" standard, also known as the
     "sliding scale" variant of the Winter standard. All. for the Wild Rockies v. Cottrell, 632 F.3d
26   1127, 1134 (9th Cir. 2011). Under this alternate standard, the Court weighs the preliminary
     injunction factors "on a sliding scale, such that where there are only 'serious questions going to
27
     the merits'—that is, less than a 'likelihood of success' on the merits—a preliminary injunction
28   may still issue so long as 'the balance of hardships tips sharply in the plaintiff's favor' and the
     other two factors are satisfied." Short v. Brown, 893 F.3d 671, 675 (9th Cir. 2018).

     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC                  4:21-cv-02272-HSG
                                                        1
                Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 6 of 21




1    975 F.3d 872, 887(9th Cir. 2020)(a preliminary injunction . . . is not a preliminary adjudication on
2    the merits but rather a device for preserving the status quo and preventing the irreparable loss . . ..
3    "). Thus, Defendants’ hyperbole to the contrary must be disregarded.
4              Similarly, Defendants Objections to Declaration of Alison Collins must also be disregarded
5    as it is apparent in so doing, Defendants stray far beyond the stated intention of Rule 7-5 which
6    merely prohibits ‘conclusions and argument,’ and not every other imaginable evidentiary
7    objection. Defendants Objections to Collins’ Declaration is a kitchen-sink pre-trial limine motion
8    disguised as a Rule 7-5 objection. This Court may justifiably construe said Objection as a waste
9    of judicial economy in its lack of focus and concentration on pointing out the explicit prohibitions
10   stated in Rule 7-5. When considering arguments in a motion, courts evaluate the admissibility of
11   the evidence. Nevertheless, the paragraphs relied upon by Ms. Collins in her Order to Show Cause
12   are expressly factual and relied upon to support the factors required for her showing the sufficiency
13   of a preliminary injunction.
14       II.   Ms. Collins’ Has Satisfied the Requirements for a Preliminary Injunction

15
               A.        Defendants’ Conduct Epitomizes a First Amendment Violation.

16                  1.      Defendants’ Conduct Would Chill a Person of Ordinary Firmness

17
               Primarily, as set out more fully in her Opposition to Defendants Section 12(b)(6) motion,

18
     unlike Defendants’ refrain that “removing Plaintiff from her internal leadership positions is not a

19
     First Amendment violation,” the more accurate question under consideration here is whether

20
     Defendants removal of Ms. Collins from her Board positions in retaliation for her speech would

21
     “chill a person of ordinary firmness from continuing to engage” in exercising their First

22
     Amendment. 2 The allegations in Ms. Collins’ complaint strongly suggest that where speech uttered

23
     as a private citizen is subsequently subjected to retaliation when that private citizen assumes an

24
     elected office, there is definitely a chilling effect particularly when free and open debate is an

25
     2 Thus, having pled Section 1983 First Amendment retaliation, Ms. Collins’ must make a
26   showing that she would likely succeed in proving that: (1) she engaged in constitutionally
     protected activity; (2) as a result, she was subjected to adverse action by the defendant that
27
     would chill a person of ordinary firmness from continuing to engage in the protected activity;
28   and (3) there was a substantial causal relationship between the constitutionally protected activity
     and the adverse action. Pinard v. Clatskanie School Dist. 6J, 467 F.3d 755, 770 (9th Cir. 2006).

     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC                 4:21-cv-02272-HSG
                                                       2
                Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 7 of 21




1    accepted hallmark of the workings of democratic government. See, Buckley v. Valeo, 424 U.S. 1,
2    14, (1976)(political speech is at the core of the First Amendment.).
3           Thus, where like here, when such encouraged and otherwise protected openness to
4    expressions of frank and sometimes discomforting statements are repudiated and retaliated against,
5    then chilling is indeed a result. Texas v. Johnson, 491 U. S. 397, 414(1989)(“bedrock principle”
6    that speech may not be suppressed simply because it expresses ideas that are “offensive or
7    disagreeable.”); see also Matal v. Tam, 582 U. S. ___, 137 S. Ct. 1744, 198 L. Ed. 2d 366, 374
8    (2017) (“speech may not be banned on the ground that it expresses ideas that offend”). Free and
9    open debate and expression is definitely chilled where a would-be activist with sights on assuming
10   an elected office knew that her otherwise protected speech as a private citizen would thereafter be
11   retaliated against when attaining an elected office.
12          Such chilling effect has effectively befallen Ms. Collins’ in her position as Commissioner.
13   If speech made when she was a private citizen/parent speaking on matters of public and personal
14   concern regarding the safety of her children in public school warranted unprotected retaliation,
15   then all the more so that speech uttered within the halls of the Board of Education are afforded
16   even less protection particularly if this Court affirms the holding that an elected official has
17   absolutely no rights to protected speech.
18               2.     Ms. Collins’ Speech Uttered as a Private Person Falls Outside the
                        Severely Limited Protection Afforded Speech of an Elected Official
19
            A clear reading of the legal precedent reasonably substantiates Ms. Collins’ likelihood of
20
     success that otherwise warrants this Court to grant a preliminary injunction. In her Opposition to
21
     Defendants’ Motion to Dismiss, Ms. Collins has exhaustively set out an analysis of the established
22
     standards for determining the existence of a First Amendment right when confronted with
23
     retaliation. Here, Ms. Collins respectfully directs this Court’s attention to the arguments made
24
     therein.   Additionally, as Defendants have only addressed Ms. Collins’ Section 1983 First
25
     Amendment retaliation claim, Ms. Collins here rightfully replies to that claim leaving the balance
26
     of her claims to be considered under Defendants’ Motion to Dismiss. See. Defendants Opposition
27
     to OSC for Preliminary Injunction, p. 7, fn. 1.
28



     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC              4:21-cv-02272-HSG
                                                       3
              Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 8 of 21




1            Primarily, Ms. Collins relies upon the Supreme Court’s broad pronouncement in Bond v.
2    Floyd 385 U.S. 116, 135-37(1966) wherein the Court afforded an elected official “the widest
3    latitude to express views on issues of policy” without being subject to retaliation. Id. Despite being
4    decided in 1966, the Supreme Court has subsequently not revisited its holding in Bond yet several
5    circuit courts, including the Ninth Circuit have chosen to construe Bond as providing the authority
6    to effectively move Bond’s affordance of the widest latitude of protected speech to a latitude of
7    practically non-existence.
8            The Ninth Circuit in Blair v. Bethel Sch. Dist. premised its reluctance to afford an elected
9    official with First Amendment protection on its conclusion that essentially electoral politics relies
10   upon the rough and tumble undermining and backbiting of opposing points of view that more than
11   often result in actions that can conceivably be construed as retaliation based upon speech 608 F.3d
12   540, 545 (9th Cir.2010). Several other Circuits have concurred with the Ninth Circuit in Blair. See,
13   Werkheiser v. Pocono Township, 780 F.3d 172, 181 (3d Cir. 2015); Zilich v. Longo, 34 F.3d 359,
14   363 (6th Cir. 1994); Romero-Barcelo v. Hernandez-Agosto, 75 F.3d 23, 34 (1st Cir. 1996).
15           What is clear is that despite the fact that petitioner in Bond was embroiled in the same
16   ideological “squabbles of hardball politics” when the Supreme court upheld Julian Bond’s First
17   Amendment rights, here, some sixty years later and without a subsequent ruling from the Supreme
18   court overriding its holding in Bond, the Circuit courts above have all but overridden the protection
19   afforded by Bond to elected officials speaking on matters of public concern.
20           Nevertheless, in addition to the Supreme Court, this Court is beholden to Ninth Circuit
21   precedent and thus its holding in Blair. Given that the rationale in Blair, as well as sister Circuits
22   following Blair, for refusing to protect an elected official’s speech from retaliation is that
23   retaliation is merely part and parcel of an elected officials’ engagement in electoral politics, it is
24   imperative that a plaintiff’s speech took place while he or she was in fact an elected official, and
25   thus, in the position of actually engaging in the give-and-take of squabbles of hardball politics,
26   Werkheiser, 780 F.3d at 181; See also Blair, 608 F.3d at 546; Zilich, 34 F.3d at 363.
27           In fact, in every case involving an elected official seeking redress for First Amendment
28   retaliation against fellow elected officials, the plaintiff had exercised his or her speech while seated


     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC                  4:21-cv-02272-HSG
                                                        4
              Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 9 of 21




1    and engaged in his or her elected office. See, Blair, 608 F.3d at 540(speech in opposition to school
2    superintendent while seated as an elected school board member); Werkheiser, 780 F.3d at
3    156(speech opposing an appointee while seated on Township’s Board of Supervisors); Zilich, 34
4    F.3d at 359(speech in opposition to Mayor while seated as a City Council member); Wilson v.
5    Houston Cmty. College Sys. 955 F.3d 490, 496-500(5th Cir. 2020)(speech raising Board of Trustee
6    violations while seated as an elected Board Trustee).
7           Here, Ms. Collins has alleged that the speech upon which her fellow elected officials relied
8    on in publicly condemning her professional character and stripping her of her leadership and
9    committee positions on the school board was uttered some four years prior to her election to the
10   school board. Her Twitter posts occurred in 2016 when she was a private citizen parent advocating
11   for equitable educational opportunities for her children and the children of Black and Latino
12   families residing within the school district. Complaint, 2,13. Thus, at the time Ms. Collins
13   exercised her protected First Amendment speech, she was a private citizen and as such was
14   afforded more heightened protection than she has been subsequently afforded as an elected official.
15   Given that Ms. Collins’ speech was exercised when wearing the ‘hat’ of a private citizen and not
16   an elected official, the quantum of protection that her speech warrants must be evaluated under the
17   more heightened standards applicable to a private person.
18          Additionally, as Ms. Collins’ speech was uttered outside the “boxing ring” of electoral
19   politics, her speech therefore lies outside the rationale underlying the Ninth Circuit and sister
20   Circuit’s refusal to recognize First Amendment protection against retaliation when executed on
21   account of give-and-take political squabbles.
22          As a proper determination of the category under which a person exercises his or her speech
23   is imperative in order to ascribe the proper standard of review and quantum of protection afforded,
24   see, Garcetti v. Ceballos 547 U.S. 410, 419 (2006) 3 here, Ms. Collins’ speech must be evaluated
25

26   3  The Supreme court in Garcetti expressly recognized a distinction between the protection
     afforded a government employee who speaks as a “private” citizen on a matter of public concern
27
     and a public employee who doesn’t speak as a private citizen. Garcetti, 547 U.S. at 419(“the
28   First Amendment limits the ability of a public employer to leverage the employment relationship
     to restrict…the liberties employees enjoy in their capacities as private citizens”).

     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC              4:21-cv-02272-HSG
                                                      5
             Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 10 of 21




1    under the appropriate standard for speech of a private citizen. To rule otherwise would result in
2    applying a standard of protection incommensurate with the actual context and circumstances in
3    which the speech was uttered. See, Schenck v. United States, 249 U.S. 47, 52(1919)(“the character
4    of every speech act depends upon the circumstances in which it is done).
5           Such argument is decisively affirmed when on June 23, 2021, the U.S. Supreme court, in
6    considering the First Amendment protection afforded a student for speech uttered outside the
7    purview of the school district’s otherwise broad reach, decided that such speech is afforded
8    heightened protection. In Mahanoy Area Sch. Dist. v. B.L. 594 U.S.___ (2021), a student relying
9    on social media critiqued her cheerleading club using vulgar and offensive language which was
10   subsequently punished by the school district. The Supreme court considered the extent of the
11   school district’s reach in regulating speech. As with the case at bar, the Supreme court held that
12   student speech uttered on a matter of public concern, no matter how offensive, was protected where
13   the speech was made as a “private citizen” outside the reach of the public school’s authority. The
14   court held that “there is a category of speech that is almost always beyond the regulatory authority
15   of a public school. This is student speech that is not expressly and specifically directed at the
16   school, school administrators, teachers, or fellow students and that addresses matters of public
17   concern, including sensitive subjects like politics, religion, and social relations. Speech on such
18   matters lies at the heart of the First Amendment’s protection,” citing, Lane v. Franks, 573 U. S.
19   228, 235 (2014) (“Speech by citizens on matters of public concern lies at the heart of the First
20   Amendment”); Schenck v. Pro-Choice Network of Western N. Y., 519 U. S. 357, 377(1997)
21   (“commenting on matters of public concern are classic forms of speech that lie at the heart of the
22   First Amendment”). Mahanoy Area Sch. Dist. v. B.L., 594 U.S. ___ (2021)
23          Again, as Ms. Collins’ argues herein, the Supreme court considered, underscored and
24   emphasized the facts under which the student exercised her speech.
25          “Consider too when, where, and how B. L. spoke. Her posts appeared outside of school
            hours from a location outside the school. She did not identify the school in her posts or
26          target any member of the school community with vulgar or abusive language. B. L. also
27
            transmitted her speech through a personal cellphone, to an audience consisting of her
            private circle of Snapchat friends. These features of her speech, while risking
28



     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC              4:21-cv-02272-HSG
                                                      6
             Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 11 of 21




            transmission to the school itself, nonetheless (for reasons we have just explained, supra,
1
            at 7-8) diminish the school’s interest in punishing B. L.’s utterance.”
2
     Mahanoy Area Sch. Dist., 594 U.S.___.
3
            Mahanoy makes it absolutely clear that considerations of the context and circumstances
4
     under which speech is uttered is integral in determining the quantum of protection that speech is
5
     afforded. As vehemently argued herein, Ms. Collins’ speech, as exercised when she was a private
6
     unelected parent of school children, must be afforded the appropriate protection applicable to that
7
     category. It is clear from Mahanoy that the Supreme court absolutely affirms such a reading and
8
     thus, wholly and reasonably applicable to other realms of State action. Mahanoy, 594 U.S.___(“if
9
     today’s decision teaches any lesson, it must be that the regulation of many types of off-premises
10
     student speech raises serious First Amendment concerns, and school officials should proceed
11
     cautiously before venturing into this territory.”)
12
                3.      Ms. Collins’ Prima Facie Claim for First Amendment Retaliation against
13                      Private Speech Has a Strong Likelihood of Success
14          As such, in order to establish a First Amendment retaliation claim, Ms. Collins is only
15   required to show that (1) she engaged in constitutionally protected speech; (2) the defendants'
16   actions “would chill a person of ordinary firmness from continuing to engage in the protected
17   activity”; and (3) the protected activity was a substantial or motivating factor in the defendants'
18   conduct. Pinard, 467 F.3d at 770.
19          In her complaint, Ms. Collins has more than set out factual allegations that her December
20   2016 Twitter posts, whose subject matter focused on community relations and solidarity between
21   parents of African-American and Asian-American children attending school in the district were
22   unequivocally constitutionally protected speech. Complaint, 2, 3, 5, 39, 42-46; Connick, 461 U.S.
23   at 146 (constitutionally protected speech includes matters of public concern, i.e., “any matter of
24   political, social or other concern to the community.”)
25          Defendants’ actions, i.e., drafting and passing a School Board resolution that was publicly
26   disseminated that censured and condemned Ms. Collins’ character by inferentially labeling her a
27   racist would categorically “chill a person of ordinary firmness from continuing to engage in the
28   protected activity.” Complaint, 11, 50, 51, 52, 54, 92; see Harris v. Victoria Indep. Sch. Dist., 168


     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC               4:21-cv-02272-HSG
                                                          7
             Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 12 of 21




1    F.3d 216, 220 (5th Cir. 1999)(formal reprimands qualify as adverse employment actions and, when
2    given in retaliation for First Amendment activity, are actionable); Laird v. Tatum, 408 U.S. 1, 11,
3    92 S. Ct. 2318, 33 L. Ed. 2d 154 (1972)(adverse action having the effect of punishing someone for
4    his or her speech); Brodheim v. Cry, 584 F.3d 1262, 1274 (9th Cir. 2009) (whether retaliatory acts
5    would deter a person of ordinary firmness from speaking is a question of fact for the jury).
6           Lastly, Ms. Collins’ has more than sufficiently alleged that her protected activity, i.e., 2016
7    Twitter posts were a substantial or motivating factor in the defendants' conduct, i.e., public
8    condemnation where Defendant Board members made explicit reference to Ms. Collins’
9    statements in their Board Resolution No. 213-25A1, 4 March 25, 2021 which publicly and
10   reasonably inferred that she was a racist. Defendant Board members declared:
11          “WHEREAS, The inflammatory statements made by Commissioner Collins towards the
            Asian American community in 2016 perpetuate gross and harmful stereotypes and leave
12          no room for nuance or potential misunderstanding; WHEREAS, When the social media
13
            comments resurfaced, what mattered most was that she, as a leader and elected official,
            accept responsibility and atone for the trauma inflicted on the community by her words.”
14
     Complaint, 59. See, Texas v. Johnson, 491 U. S. at 414(“bedrock principle” that speech may not
15
     be suppressed simply because it expresses ideas that are “offensive or disagreeable.”).
16
            Thus, when Ms. Collins speech is evaluated under the proper standard commensurate with
17
     the context and circumstances in which the speech was uttered, Ms. Collins can more than
18
     sufficiently rely upon the protection afforded her speech as a private citizen to reasonably show a
19
     strong likelihood of success that Defendants retaliatory conduct violated her rights under the First
20
     Amendment.
21
                      1. Ms. Collins’ Prima Facie Claim for First Amendment Retaliation
22                       against Speech of an Elected Official Has a Strong Likelihood of
                         Success
23
     4
       To the extent that Defendants’ Resolution No. 213-25A1, as an administrative act promulgated
24
     by an elected body, can be construed as a regulation which expressly implicated Ms. Collins
25   First Amendment right, such regulation must be reviewed under heightened scrutiny. Clements v.
     Fashing, 457 U.S. 957, 963(1981). As such, the Board’s action can by no means be construed as
26   “narrowly tailored” when considering that Ms. Collins forthrightly accepted responsibility for
     her speech that was uttered four years before she assumed elected office and offered a formal
27
     apology. Thus, given the circumstances under which the Board acted, a public enactment whose
28   express purpose was to condemn and censure Ms. Collins’ for exercising her speech can
     reasonably be construed as disproportionate and considerably overbroad.

     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC                4:21-cv-02272-HSG
                                                      8
             Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 13 of 21




1           Nevertheless, were this Court to reject Ms. Collins’ application of a “private citizen”
2    standard when evaluating her First Amendment retaliation claim, then Ms. Collins’ claim as an
3    elected official also succeeds when comparing her factual showing with the standards set out by
4    the Ninth Circuit in Blair v. Bethel Sch. Dist.,
5           The Ninth Circuit in Blair, a case involving an elected Board member who incurred
6    retaliation at the hands of his fellow Board members who removed him from his post of Board
7    vice president on account of publicly criticizing the school superintendent, expressly noted that if
8    the case was a typical First Amendment retaliation case, the court would be left to determine only
9    whether the Board's action would have chilled a person of ordinary firmness from speaking out.
10   Id. However, the Ninth Circuit determined that the case before it required application of a different
11   standard given that plaintiff was an elected official.
12          Primarily, the court deemed that the adverse action taken against the plaintiff, i.e., removal
13   from the board’s vice presidency position was merely a “minor indignity and de minimis
14   deprivation of benefits and privileges,” Id. at 544 such that it didn’t offend the First Amendment
15   as it wouldn’t stifle someone from speaking out. Id. However, in evaluating the kinds of actions
16   that would stifle or chill someone from speaking out, the Ninth Circuit mistakenly looked at cases
17   pertaining to public employees which, as the Garcetti standard, has been deemed inapplicable to
18   claims involving elected officials. Holloway v. Clackamas River Water, 2014 U.S.Dist.LEXIS
19   170616, at *7(D.Or. Dec. 9, 2014)(Garcetti standards for public employee inapplicable to political
20   speech of elected officials).
21                          a. Ms. Collins’ Removal From her Post as Board Vice President and
                               Committee Assignments were Not De Minimis Depravations
22
            Nevertheless, given the principle of “deciding constitutional questions only in the context
23
     of the particular case before the Court,” Sweatt v. Painter, 339 U.S. 629, 631, 70 S. Ct. 848, 94 L.
24
     Ed. 1114 (1950) the facts are such that Ms. Collins can show that her removal from the position
25
     of Board vice president was by no means “a minor indignity and de minimis deprivation,” Blair,
26
     608 F.3d at 544 but rather was indispensable to fulfilling her mandate to her constituency and
27
     partaking in her role as Commissioner.
28



     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC               4:21-cv-02272-HSG
                                                        9
             Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 14 of 21




1           Ms. Collins can show that her removal from serving as Board vice president has precluded
2    her ability to effectively serve her constituency as she could no longer attend joint S.F. City
3    Council and S.F. Board of Education meetings where she was otherwise able to advocate and
4    advance philanthropic investment in public school which is a major component for vitalizing her
5    constituencies school infrastructure and programming. OSC p. 9:15-21.
6           Likewise, Ms. Collins is now precluded from reviewing the Board’s agenda and chairing
7    committee meetings which excludes her voice and the interests of her constituency in shaping the
8    District’s priorities, OSC p. 9:22-27. As vice-president is next in line for assuming president, Ms.
9    Collins’ has also been stripped of that very propitious opportunity. OSC, p. 10:1-16, 10:21-27.
10          Prior to her removal from the vice-presidency, Ms. Collins worked hand in hand with
11   president Gabriela Lopez on working to affirmatively addressing racial justice and advocating for
12   their Black and Brown district constituent families. OSC, p. 11:17-28. Similarly, as a Black mother
13   and educator, Ms. Collins’ leadership role provided a representation that her constituents where
14   seldom, if ever able to benefit from. OSC, p.12:4-8.
15          Thus, Defendants stripping away Ms. Collins seat as vice president and ability to
16   participate in Board committees was not “a discouragement that was ‘minimal’ and ‘wholly
17   subjective,’” but was fundamental to Ms. Collins’ ability to perform her elected responsibilities
18   and hence, to exercise of free speech rights. Cf. Westfall v. City of Crescent City 2011
19   U.S.Dist.LEXIS 57353, at *15(N.D.Cal. May 26, 2011). As such, Defendants assertion that Ms.
20   Collins loss of leadership positions had “not deprived her of the authority or duties associated with
21   her elected office” is factually inaccurate and merely a parroting of language from Blair in order
22   to minimize the actual impact of their retaliation.
23                          b. Defendants Retaliatory Actions Detrimentally interfered with Her
                               Ability to Adequately Perform Her Elected Duties
24
            Similarly, on account of an erroneous reading of Bond, the Ninth Circuit in Blair held that
25
     the Supreme Court sided with petitioner because of defendants’ refusal to seat him would have
26
     resulted in nullifying a popular vote. Blair, 608 F.3d at 545 n. 2. Despite the fact that the Supreme
27
     court in Bond had made no such assertion, Ms. Collins’ declaration in support of her Order to
28
     Show Cause plainly sets out that given the interrelationship between Ms. Collins undertaking the

     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC               4:21-cv-02272-HSG
                                                      10
             Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 15 of 21




1    role of Board vice president and her ability to fulfill her duties and promises to her constituency,
2    the removal of the vice president position has had the practical effect of “unseating” Ms. Collins
3    as a Commissioner.
4           Such result fully supports the well-established exception to the standard that elected
5    officials are without protection against retaliation by their colleagues. Thus, the First Amendment
6    prohibits retaliation against elected officials for speech when the retaliation interferes with their
7    ability to adequately perform their elected duties. Werkeiser, 780 F.3d at 181; Blair, 608 F.3d at
8    545 n.4(“depriving an elected official] of authority he enjoyed by virtue of his popular election.”)
9           “To be considered impermissible, such retaliation would have to cross the line to actual
10   interference with the person's function as an elected official. When that occurs, the rules of the
11   democratic political contest have been subverted, and it cannot no longer be presumed that the
12   outcomes are legitimate.” Greenman v. City of Hackensack, 486 F. Supp. 3d 811, 827(D.N.J.
13   2020); see also, Peeper v. Callaway County Ambulance Dist. 122 F.3d 619, 623(8th Cir.
14   1997)(restrictions on an elected officials participation in the elected offices official functions
15   necessarily violate the elected officials First Amendment associational rights while also infringing
16   upon voters' rights to be represented).
17          Here, Ms. Collins can show that being stripped of the role of vice president and partaking
18   in the Board’s committees, Ms. Collins’ ability to adequately perform her elected duties has
19   significantly been impaired. OSC p. 9:15-21; p. 9:22-27; p.10:1-16, 10:21-27; p.11:17-28;12:4-8.
20          As the above analysis fully supports, the fact that Ms. Collins removal from both her Vice-
21   presidency post and Board committee positions cannot simply be construed as a “minor indignity”
22   and “de minimis deprivation,” Blair, 608 F.3d at 544 and that such removal fundamentally
23   “interfered” with Ms. Collins’ function as an elected official, Werkeiser, 780 F.3d at 181; Blair,
24   608 F.3d at 545 n.4, the dictates affirmed in Blair that an elected official is without First
25   Amendment protection are inapplicable to the circumstances at bar.
26

27

28



     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC               4:21-cv-02272-HSG
                                                      11
             Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 16 of 21




1           Ms. Collins can therefore show that she held a constitutional right to speak freely on a
2    matter of public concern without being subjected to retaliation 5, both under the standards for a
3    private citizen and as an elected official. Ms. Collins has more than sufficiently shown a strong
4    likelihood of prevailing on her Section 1983 First Amendment retaliation claim.
5           B.      Ms. Collins Has Sufficiently Shown Irreparable Harm

6           It is well settled that the loss of First Amendment freedoms for even “minimal periods

7    constitutes irreparable injury justifying the grant of a preliminary injunction [or a temporary

8    restraining order].” Elrod v. Burns, 427 U.S. 347, 373(1976) (“the loss of First Amendment

9    freedoms, for even minimal periods of time, unquestionably constitutes irreparable injury.”) “So

10   too, direct penalization . . . of First Amendment rights constitutes irreparable injury” for the

11   purposes of granting temporary injunctive relief. Id. A party seeking preliminary injunctive relief

12   in a First Amendment context “can establish irreparable injury sufficient to merit the grant of relief

13   by demonstrating the existence of a colorable First Amendment claim.” Sammartano v. First

14   Judicial District Court, 303 F.3d 959, 973 (9th Cir. 2002).

15          In addition to the above analysis which reasonably demonstrates the existence of a

16   colorable First Amendment claim and thus a likelihood of success on her Section 1983 claim, Ms.

17   Collins has put forth a compelling showing of irreparable harms that she is sustaining on account

18   of Defendants’ express violation of her protected speech.

19          As argued within her Order to Show Cause, irreparability exists on account that with each

20   passing day, Ms. Collins is irretrievably losing opportunities to advance, not only her own personal

21   objectives as a Board member, but those policies, programs, and objectives that she had promised

22   her constituency that she would achieve. Each day that Ms. Collins serves her term of office

23   without the benefit of her rightfully appointed position as Board Vice-president and membership

24   5
       Contrary to Defendants assertions that their Resolution was just an official means by which
25   they made an “in-house” business decision of replacing a Commissioner whose private speech
     had no longer rendered her fit to serve in a leadership role such that her opinions were out of
26   sync with the majority viewpoint,” Defendants resolution was itself an act of retaliation for Ms.
     Collins’ private speech on account that the resolution was a public censuring initiated to publicly
27
     silence Ms. Collins and by doing so, raise their own popularity with the very constituency who
28   disfavored the policies promoted by Ms. Collins, i.e., the creation of more inclusivity for the
     traditionally excluded student populations on account of their race and ethnicity.

     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC                4:21-cv-02272-HSG
                                                      12
             Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 17 of 21




1    in her Board committees, she is irreparably being denied the opportunity to partake in the
2    enumerated duties that such Board positions hold, as well as obstructing her ability to avail herself
3    of the benefits and opportunities that derive from such positions. 6
4            Had Ms. Collins’ removal simply been a political realignment based on the Board’s desire
5    to select a leader that it thought best represented its views, then such decision is clearly within the
6    Board’s prerogative. But here, given Ms. Collins’ removal from her posts were expressly and
7    exclusively catalyzed and motivated by her protected political speech, Defendants’ conduct cannot
8    be merely permitted and excused as an expression of the day-to-day workings of a political body.
9    If so, such a reading would completely and entirely eviscerate any and all reach of First
10   Amendment protection. As such, if Blair is to be read that an elected official, by simply holding
11   that title, is categorically without a First Amendment right, then such reading arguably elicits the
12   prior restraint doctrine.
13           Prior restraints on speech are “the most serious and the least tolerable infringement on First
14   Amendment rights.” Near v. Minnesota ex rel. Olson, 283 U.S. 697 (1931)(“chief purpose of the
15   (First Amendment's) guaranty is to prevent previous restraints upon publication”). The term prior
16   restraint is used to describe administrative actions “forbidding certain communications when
17   issued in advance of the time that such communications are to occur.” Alexander v. United States,
18   509 U.S. 544, 550(1993). In order to justify a prior restraint, the government must demonstrate
19   that the restraint is justified without reference to the content of the speech, and is narrowly tailored
20   to serve a compelling governmental interest. See, Forsyth Cty., Ga. v. Nationalist Movement, 505
21   U.S. 123, 130, 112 S. Ct. 2395, 120 L. Ed. 2d 101 (1992).
22           Here, if the law categorically permits elected officials to legally retaliate against each other
23   for any and all speech, then such understanding is effectively a prior restraint on an elected
24   6
       Defendants’ assertion that since Ms. Collins’ is without a “fundamental right” to her position as
25   Board Vice president, as well as her committee assignments, the harm incurred on account of
     Defendants removing her from those posts are not “irreparable” is patently unavailing. Within
26   the context of a Section 1983 First Amendment retaliation claim, the overarching question is
     whether the harm would irreparably “chill a person of ordinary firmness from continuing to
27
     engage in the protected activity,” Pinard, 467 F.3d at 770 and specifically, whether the harm
28   interferes with the official’s ability to adequately perform their elected duties. Werkeiser, 780
     F.3d at 181; Blair, 608 F.3d at 545.

     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC                  4:21-cv-02272-HSG
                                                       13
             Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 18 of 21




1    officials’ speech; wherein that official’s ability to express unfettered opinion on matters of public
2    concern is deeply threatened and overshadowed by the risk that such speech will incur retaliation
3    by his or her colleagues. Such a result is completely contrary to the primary rationale underlying
4    the First Amendment, i.e., “the First Amendment reflects 'a profound national commitment to the
5    principle that debate on public issues should be uninhibited, robust, and wide-open.” Snyder v.
6    Phelps, 562 U.S. 443, 452(2011)(“the right of citizens to inquire, to hear, to speak, and to use
7    information to reach consensus is a precondition to enlightened self-government and a necessary
8    means to protect it.”); Connick v. Myers, 461 U.S. 138, 145(1983)(speech on public issues
9    occupies the highest rung of the hierarchy of First Amendment values, and is entitled to special
10   protection).
11          On account of the articulated grounds set out in her Order to Show Cause and the analysis
12   herein, Ms. Collins has sufficiently offered colorable grounds showing that she has and continues
13   to be irreparably harmed on account of Defendants’ constitutionally infirm retaliatory conduct.
14          C.       The Balance of Equities Tips in Ms. Collins’ Favor

15          Contrary to Defendants belief that the balance of equities tips in their favor on account that

16   this Court strays from its jurisdiction were it to return Ms. Collins’ to her pre-March 2021 Board

17   postings, Cf. Freytag, 501 U.S. at 878, here, given the overwhelmingly established principles that

18   elected officials are afforded the “widest latitude to express views on issues of policy” without

19   being subject to retaliation, Bond, 385 U.S. at 135-37, and that speech on public issues occupies

20   the highest rung of the hierarchy of First Amendment values, Connick 461 U.S. at 145, the

21   hardships most affirmatively tip in Ms. Collins’ direction where the ramifications of silencing

22   elected officials is infinitely more damaging than returning Ms. Collins to the position she assumed

23   prior to her removal.

24          Thus, were elected officials permitted to indiscriminately retaliate at whim on account of

25   their colleague’s speech, the electorate would be harmed as their elected representatives would be

26   forced to self censor their advocacy fearing that zealous candor would jeopardize the roles and

27   positions, they hold whose benefits otherwise inures to their constituency.

28



     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC                4:21-cv-02272-HSG
                                                      14
             Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 19 of 21




1           As argued herein, given that Ms. Collins’ term as Board Commissioner is finite and rapidly
2    ticking away during the pendency of this proceeding, her ability to fulfill the policies and mandates
3    that explicitly benefit her constituency and whose fulfillment is dependent on continuing in her
4    role as Board vice president, is greatly diminished. Again, although Defendants represent that
5    despite no longer holding the Board Vice-president post, Ms. Collins still “retains her elected
6    position with all rights to vote, attend Board meetings, attend committee meetings, receive her
7    salary, and act in her capacity as an elected official,” such functions are bare minimum and by no
8    means fulfil the actual requirements of elected office wherein proactive advocacy and consensus
9    building are the predominant means of accomplishing the mandates promised to the electorate.
10   But for Defendants violation of Ms. Collins’ speech rights, she would still hold the Vice-president
11   position and thus have been able to persist in availing herself of the capacities and conditions
12   inherent in that position.
13          Given that this Court is now asked to determine whether Ms. Collins’ speech should be
14   afforded protection, the equities clearly favor a return to the status quo that existed prior to March
15   25, 2021. The equities certainly favor such court order for at the very least, it would mitigate
16   Defendants’ harms from residually impacting Ms. Collins’ constituency by restoring Ms. Collins’
17   ability to manifest her representational promises and mandates that her appointed positions helped
18   to manifest. Thus, the balance of harms falls favorably on the side Ms. Collins such that a
19   preliminary injunction is most assuredly justified.
20          As the above analysis makes plain, Ms. Collins has met the standards applicable for
21   obtaining a preliminary injunction and/or its “sliding scale” variant where she has sufficiently
22   elicited 'serious questions going to the merits’ of her claims and where 'the balance of hardships
23   tips sharply’ in her favor. Short, 893 F.3d at 675.
24                                             CONCLUSION
25          On account of the foregoing analysis, Ms. Collins respectfully requests this Court to grant
26   her Order to Show Cause for issuing a Preliminary injunction.
27
     //
28
     //



     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC                4:21-cv-02272-HSG
                                                      15
            Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 20 of 21




     Dated: July 23, 2021                   RESPECTFULLY SUBMITTED,
1
                                            LAW OFFICES OF BONNER & BONNER
2
                                            /s/Charles A. Bonner
3                                           Charles A. Bonner
                                            Attorney for Plaintiff
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC   4:21-cv-02272-HSG
                                              16
            Case 4:21-cv-02272-HSG Document 38 Filed 07/23/21 Page 21 of 21




1                                        CERTIFICATE OF SERVICE
2      I hereby certify that on this 23rd of July, 2021, I electronically filed the foregoing documents:
3
       DOCUMENT(S):
4
       PLAINTIFF ALISON COLLINS’ REPLY TO DEFENDANTS’ OPPOSITION TO
5
       APPLICATION AND MOTION FOR ORDER DIRECTING DEFENDANTS TO
6
       SHOW CAUSE WHY A PRELIMINARY INJUNCTION SHOULD NOT ISSUE
       RESTORING PLAINTIFF TO HER POSITION AS VICE PRESIDENT OF THE SAN
7      FRANCISCO UNIFIED SCHOOL DISTRICT BOARD AND TO HER COMMITTEE
       APPOINTMENTS
8
        with the Clerk of the Court using the CM/ECF system.
9
            I also certify that all participants in the case are registered CM/ECF users and that service
10
     will be accomplished by the CM/ECF system.
11
            Served and executed this 23rd Day of July, 2021.
12

13

14                                                /s/ Charles Bonner________
                                                  Charles Bonner
15

16

17

18

19

20

21

22

23

24

25

26

27

28



     PLAINTIFF’S REPLY TO DEFENDANTS’ OPPOSITION TO PLAINTIFF’S OSC              4:21-cv-02272-HSG
                                                     17
